Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 8,
2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00811-CV
                                   ____________

              IN THE INTEREST OF S.G.K., AND J.L.A.K, Children


                      On Appeal from the 506th District Court
                              Grimes County, Texas
                           Trial Court Cause No. 31691


                      MEMORANDUM OPINION

      This is an appeal from an order signed August 19, 2011. On December 2, 2011,
appellant filed a letter in which he advised this court that he no longer desires to
prosecute this appeal. We construe the letter as a motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.